                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                 469 Seventh Avenue
                                                                                      DOC #:
                                                     Suite 1215
                                                                                      DATE FILED: 01/13/20
                                                 New York, NY 10018
Telephone: (212) 933-1675                                                                      New Jersey (By Appt. Only)
Fax: (212) 249-5624                                                                                  1199 Route 22 East
E-mail: eric@dinnocenzolaw.com                                                                   Mountainside, NJ 07092
Website:www.dinnocenzolaw.com




                                                               January 9, 2020


        Hon. Gregory Woods
        Southern District of New York
        500 Pearl Street                          MEMORANDUM ENDORSED
        New York, NY 10007


                        Re:      Spadafora v. The Standard Fire Ins. Co., 19-cv-6631 (GHW)


        Dear Judge Woods:

               Plaintiff respectfully writes to Your Honor to request a discovery-related pre-motion
        conference. Unfortunately, counsel could not agree on a joint letter, and so I write singularly
        seeking the conference.

                In this action, plaintiff alleges breach of contract against defendant because it has offered
        insufficient monies to satisfy his insurance claim for damage to his custom-made wooden
        lobster-yacht after it struck a submerged rock. Defendant asserts that it has properly adjusted the
        claim.

               Two of defendant’s insurance adjusters, Don Llewelyn and Nicholas Rago, were
        involved with processing the claim. Defendant identified these individuals in its Rule 26
        disclosure and stated that their address was “care of” defense counsel. These individuals are no
        longer employed by defendant, however, but obviously, defense counsel has indicated he
        continues to represent them due to the fact that he has not provided their contact information.

               Plaintiff seeks to take the depositions of these two individuals, because they are key
        witnesses, but defendant will not agree to produce them. Therefore, plaintiff has requested on
        numerous occasions that defendant provide their last known address so he can issue non-party
        subpoenas to them. These requests were made on December 4, 2019, December 9, 2019,
        January 3, 2020 and January 7, 2020.

                Defendant continues to refuse to provide their last known addresses. Defendant’s
        position is that it believes the two adjusters will only be able to testify about notes contained in
        the claim file and that this testimony can as easily be taken from a currently employed
        supervisor. But defendant should not be allowed to unilaterally determine form whom plaintiff
    January 9, 2020
    Page 2


    takes discovery. Defendant further states that if it decides it wants to call either adjuster as a
    witness at trial, it will at that time give plaintiff the opportunity to depose them at defendant’s
    expense. This is hardly consonant with the Rules of Civil Procedure, nor is it assured that the
    Court would allow this to occur (presumably) on the eve of trial.

           Plaintiff requests a one month extension of the discovery deadline because this dispute
    has slowed down discovery.

            Plaintiff also requests an award of attorney’s fees because it is simply outrageous for a
    party to refuse to provide the address of a non-party witness it has identified in its Rule 26
    disclosure, despite multiple requests.

                                                       Respectfully submitted,

                                                       s/Eric Dinnocenzo

                                                       Eric Dinnocenzo (ED 3430)



The Court will hold a telephone conference to discuss the issues raised by Plaintiff's letter on January 15,
2020 at 11:00 a.m. The parties are directed to call Chambers (212-805-0296) at that time with all parties on
the line.
SO ORDERED.
Dated: January 13, 2020                                     _____________________________________
New York, New York                                                 GREGORY H. WOODS
                                                                  United States District Judge




                                                      2
